DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/15/2022 has been entered. As directed by the amendments: claim 1 is amended. Claims 6 – 20 are canceled. Claims 21 – 25 are newly added. Thus, claims 1 – 5 and 21 – 25 are currently pending. Applicants Remarks/Arguments Regarding the Non-Final Rejection dated 02/15/2022 have been fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 102873475 A) here in after called Zhao, in view of Stol (US 4580026 A), herein after called Stol, in further view of Lorentzen (US 5,521, 355 A), herein after called Lorentzen, Modified by Roy (US 2014/0366721 A1), here in after called Roy and Kim et al. (US 2002/0008096 A1), herein after called Kim.
Regarding claim 1, Zhao discloses a method (a method for preparing ultra-low hydrogen and high- toughness acid CO 2 flux-cored welding wire, (0012)), comprising: drawing a supply material through a die to form a wire (the method as illustrated in FIG. 1 and 2 (annotated drawing of FIG. 1 and 2 is enclosed here) the steel strip (supply material) from pay-off machine 1 passes through roll die 6 (0032) and Polycrystalline die reduction in Polycrystalline mold 9 for fine drawing (0035)); applying electrical current to a portion of the wire , the electric current being controlled based on a target wattage to reduce a hydrogen content of the wire (as disclosed by the inline production process of paragraph (0035) and illustrated in FIG. 1, 2 and 3, “high frequency heating baking” is carried out by the High-frequency alternating electric field inducing heating current to a portion of the wire by baking device (11) (0032 & FIG.2) using, high-frequency power supply (4~6KHz), to the instantaneous baking temperature is 350°C ~500°C ( please note here, heating to such specific range of temperature using a power supply requires supplying targeted wattage that results in the target temperature (350°C~ 500°C in this case) , thus the limitation “applying electrical current based on a target wattage” is implicitly taught here) which effectively remove the lubricant on the surface of the flux cored wire during the drawing process, the moisture absorbed by the flux core in the flux-cored wire is baked and effectively reduce the diffusible hydrogen content (0013, 0014 and 0036)), the portion of the wire being located downstream of the die and upstream of packaging of the wire (the portion of the wire being heated by high frequency power supply (11) is locate downstream the die (after polycrystalline die reduction (9) , (0032, 0035, FIG. 2) and upstream of packaging of the wire (packaging, wire take —up (8) , (0032, 0035, FIG. 2)). 

    PNG
    media_image1.png
    589
    776
    media_image1.png
    Greyscale

As evidenced by the bold stricken-out limitation above, the high frequency baking out of moisture and hydrogen heating process to a portion of the wire disclosed by Zhao does not explicitly teach applying electrical current by conducting the electrical current from a power supply to the portion of the wire via conductive rollers in contact with the wire on opposing sides of the portion of the wire.
However, Stol that teaches a method of preheating a wire segment for welding (4:10 — 19), also teaches the preheating of the wire segment by applying electrical current and conducting the electrical current from a power supply (p) and controlling the heating temperature by controller (c) to bake out part of the volatile contaminants and impurities adhering to the wire, (4: 10 -20, FIG. 5) .Stol also teaches power supply 21 is connected between electrode contact tips 15 and 17 when consumable electrode 13 is fed toward the workpiece 23 and makes contact with contact tips 15 and 17, current flows through the segment of the electrode located between these contact tips thereby preheating the electrode (3: 48 -54 an d FIG. 1) and the contact tips 15 and 17 have internal bores designed for maximized electric contact with the wire passing through (5: 40 — 48)). Thus, Stol teaches conducting the electrical current from a power supply to the portion of the wire via contact tips 15 and 17 in contact with the wire on opposing sides of the portion of the wire.
The advantage of the heating process taught by Stol is that it enables controlling the thermal state of the heated wire segment based on wire feed rate and current feedback inputs from the wire segment to efficiently adjust and maintain the desired temperature of the wire segment based on the feedback inputs (2: 38 — 46 and FIG. 5).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the high frequency baking out of moisture and hydrogen heating process to a portion of the wire disclosed by Zhao with a heating of the wire segment by applying electrical current and conducting the electrical current from a power supply taught by Stol in order to provide control of the thermal state of the heated wire segment based on wire feed rate and current feedback inputs from the wire segment that efficiently adjusts and maintains the desired temperature of the wire segment based on the feedback inputs.
Even though Zhao in view of Stol teaches conducting electrical current from the power supply via contact maximizing contact tips (15, 17), Stol (5: 40 — 48), Stol does not explicitly say the contact tips are conductive rollers.
However, Lorentzen that teaches welding devices through which metal welding wire is fed and method delivering welding wire (1: 05 — 09), also teaches two opposing drive rolls (112,114) to impart electric current to the welding wire from power supply 18 as the wire is fed to the welding device (7: 14 -36 and FIG. 3).
This conductive drive rolls are advantageous because they contact the wire only at points where the wire driven engages the contact rolls for applying charge from the power supply and this avoids unnecessary arcing and feeding problem that is prevalent in long tightly bored contact tip (7: 41 — 49).
Therefore, it would have been obvious for one of ordinary kill in the art at the time of filling to modify the contact tips of Stol with the contact rolls (112,114) of Lorentzen in order to avoid unnecessary arcing and feeding problem of the wire as taught in Lorentzen.
Zhao in view of Stol in further view of Lorentzen still do not explicitly teach removing hydrogen from a volume surrounding the portion of the wire using a vent system.
However, Roy that teaches a process for ventilation of smoke including an air passage configured to receive smoke from a welding environment (abstract), also teaches removing hydrogen (removing welding smoke 102, (0017), welding smoke here includes hydrogen gas and other gases mentioned in paragraph 0016) from a volume surrounding the portion of the wire (from a welding environment 104, (0017), an environment is where the welding current is applied) using a vent system (using a local exhaust vent system 100, (0017)).
The advantage of removing Hydrogen (fumes) that arise as a result of heating the welding wire (welding) using a local exhaust vent system is to prevent exposure to gases that may result in metal fume fever as well as other adverse side effects such as irritation of the respiratory system and eyes (0002).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of drawing a wire by applying electric current to reduce the hydrogen content taught by Zhao in view of Stol in further view of Lorentzen to include a local
exhaust vent system for heating device in order to prevent exposure to gases that may result in metal fume fever as well as other adverse side effects such as irritation of the respiratory system and eyes as taught in Roy.
Zhao in view of Stol further view of Lorentzen modified by Roy do not teach the supply material and the wire are free of fluorides. 
However, It is commonly known to minimize the amount fluoride component present in the flux core welding wire for arc stability. Kim that teaches an improved flux cored wire for stable arc welding (0002), also teaches the alkali metal compounds present in the flux core that serve to stabilize the arc do not contain fluorides (0023) and further teaches the presence of metal fluorides in the flux core increases spatters and the presence metal fluorides in the flux should be kept as little as possible in the order of a fluorine converted amount of 0.08%, (0024).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the flux core welding supply material and wire of Zhao to be free from fluorides in order to form a flux core welding wire that produces a stable arc with minimized spatter that results in quality weld.
Regarding claim 2, Zhao in view of Stol in further view of Lorentzen modified by Roy and Kim teaches the method as defined in claim 1, further comprising storing the wire in a wire package after applying the electrical current (Packing and putting the wire into storage is done after heating and baking out, Zhao, (0035)).
Regarding claim 3, Zhao in view of Stol in further view of Lorentzen modified by Roy and Kim teaches the method as defined in claim 1, wherein the applying of the electrical current to the portion of the wire is in line with the drawing of the supply material through the die, wherein the applying of the electrical current to the portion of the wire is performed in line with packaging of the wire (the entire process (method) from the raw strip pay-off (1) until the packaging (8) is an inline process, Zhao , (0035 and FIG. 1 and 2)).
Regarding claim 4, Zhao in view of Stol in further view of Lorentzen modified by Roy and Kim teaches the method as defined in claim 1, wherein the drawing of the supply material through the die and the applying of the electrical current to the portion of the wire are performed between a supply of the supply material and a storage of a finished wire product, (the drawing of the wire through Polycrystalline die reduction and the heating process is performed between the raw strip pay-off (1) and the packaging and storage (8) Zhao, (0035, FIG. 1 and 2)).
Regarding claim 5, Zhao in view of Stol in further view of Lorentzen modified by  Roy and Kim teaches the method as defined in claim 1, further comprising cleaning a lubricant from the wire by applying the electrical current (the instantaneous baking temperature is 350°C ~ 500°C effectively removes the lubricant on the surface of the wire during the drawing process, Zhao (0036) and (the heating of the wire segment by applying electric current is to bake out part of the volatile contaminants and impurities adhering to the wire's surface, such as moisture and drawing compounds, Stol (4: 10 -20)).
Claim(s) 21 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Stol further view of Roy modified by Kim.
Regarding claim 21, Zhao discloses a method (a method for preparing ultra-low hydrogen and high- toughness acid CO 2 flux-cored welding wire, (0012)), comprising: drawing a supply material through a die to form a wire (the method as illustrated in FIG. 1 and 2 (annotated drawing of FIG. 1 and 2 is enclosed here) the steel strip (supply material) from pay-off machine 1 passes through roll die 6 (0032) and Polycrystalline die reduction in Polycrystalline mold 9 for fine drawing (0035)); applying electrical current to a portion of the wire  to reduce a hydrogen content of the wire (as disclosed by the inline production process of paragraph (0035) and illustrated in FIG. 1, 2 and 3, “high frequency heating baking” is carried out by the High-frequency alternating electric field inducing heating current to a portion of the wire by baking device (11) (0032 & FIG.2) using, high-frequency power supply (4~6KHz), which effectively remove the lubricant on the surface of the flux cored wire during the drawing process, the moisture absorbed by the flux core in the flux-cored wire is baked and effectively reduce the diffusible hydrogen content (0013, 0014 and 0036)), the portion of the wire being located downstream of the die and upstream of packaging of the wire(the portion of the wire being heated by high frequency power supply (11) is locate downstream the die (after polycrystalline die reduction (9) , (0032, 0035, FIG. 2) and upstream of packaging of the wire (packaging, wire take —up (8) , (0032, 0035, FIG. 2)). 
As evidenced by the bold stricken-out limitation above, the high frequency baking out of moisture and hydrogen heating process to a portion of the wire disclosed by Zhao does not explicitly teach applying electrical current by conducting the electrical current from a power supply to the portion of the wire.
However, Stol that teaches a method of preheating a wire segment for welding (4:10 — 19), also teaches the preheating of the wire segment by applying electrical current and conducting the electrical current from a power supply (p) and controlling the heating temperature by controller (c) to bake out part of the volatile contaminants and impurities adhering to the wire, (4: 10 -20, FIG. 5).
The advantage of the heating process taught by Stol is that it enables controlling the thermal state of the heated wire segment based on wire feed rate and current feedback inputs from the wire segment to efficiently adjust and maintain the desired temperature of the wire segment based on the feedback inputs (2: 38 — 46 and FIG. 5).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the high frequency baking out of moisture and hydrogen heating process to a portion of the wire disclosed by Zhao with a heating of the wire segment by applying electrical current and conducting the electrical current from a power supply taught by Stol in order to provide control of the thermal state of the heated wire segment based on wire feed rate and current feedback inputs from the wire segment that efficiently adjusts and maintains the desired temperature of the wire segment based on the feedback inputs.
Zhao in view of Stol still do not explicitly teach removing hydrogen from a volume surrounding the portion of the wire using a vent system.
However, Roy that teaches a process for ventilation of smoke including an air passage configured to receive smoke from a welding environment (abstract), also teaches removing hydrogen (removing welding smoke 102, (0017), welding smoke here includes hydrogen gas and other gases mentioned in paragraph 0016) from a volume surrounding the portion of the wire (from a welding environment 104, (0017), an environment is where the welding current is applied) using a vent system (using a local exhaust vent system 100, (0017)).
The advantage of removing Hydrogen (fumes) that arise as a result of heating the welding wire (welding) using a local exhaust vent system is to prevent exposure to gases that may result in metal fume fever as well as other adverse side effects such as irritation of the respiratory system and eyes (0002).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of drawing a wire by applying electric current to reduce the hydrogen content taught by Zhao in view of Stol to include a local exhaust vent system for heating device in order to prevent exposure to gases that may result in metal fume fever as well as other adverse side effects such as irritation of the respiratory system and eyes as taught in Roy.
Zhao in view of Stol further view of Roy do not teach the supply material and the wire are free of fluorides. 
However, It is commonly known to minimize the amount fluoride component present in the flux core welding wire for arc stability. Kim that teaches an improved flux cored wire for stable arc welding (0002), also teaches the alkali metal compounds present in the flux core that serve to stabilize the arc do not contain fluorides (0023) and further teaches the presence of metal fluorides in the flux core increases spatters and the presence metal fluorides in the flux should be kept as little as possible in the order of a fluorine converted amount of 0.08%, (0024).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the flux core welding supply material and wire of Zhao to be free from fluorides in order to form a flux core welding wire that produces a stable arc with minimized spatter that results in quality weld.
Regarding claim 22, Zhao in view of Stol further view of Roy modified by Kim the method as defined in claim 21, further comprising storing the wire in a wire package after applying the electrical current (Packing and putting the wire into storage is done after heating and baking out, Zhao (0035)).  
Regarding claim 23, Zhao in view of Stol further view of Roy modified by Kim the method as defined in claim 21, wherein the applying of the electrical current to the portion of the wire is in line with the drawing of the supply material through the die, wherein the applying of the electrical current to the portion of the wire is performed in line with packaging of the wire (the entire process (method) from the raw strip pay-off (1) until the packaging (8) is an inline process, Zhao (0035 and FIG. 1 and 2)).
Regarding claim 24, Zhao in view of Stol further view of Roy modified by Kim the method as defined in claim 21, wherein the drawing of the supply material through the die and the applying of the electrical current to the portion of the wire are performed between a supply of the supply material and a storage of a finished wire product (the drawing of the wire through Polycrystalline die reduction and the heating process is performed between the raw strip pay-off (1) and the packaging and storage (8) Zhao, (0035, FIG. 1 and 2)).
Regarding claim 25, Zhao in view of Stol further view of Roy modified by Kim the method as defined in claim 21, further comprising cleaning a lubricant from the wire by applying the electrical current (the instantaneous baking temperature is 350°C ~ 500°C effectively removes the lubricant on the surface of the wire during the drawing process, Zhao (0036) and (the heating of the wire segment by applying electric current is to bake out part of the volatile contaminants and impurities adhering to the wire's surface, such as moisture and drawing compounds, Stol (4: 10 -20)).
Response to Arguments
Applicant’s Remarks/Arguments with respect to the amended limitation, “wherein the supply material and the wire are free of fluorides” not being taught by the Non-Final Rejection dated 02/15/2022 have been fully considered but are moot because the new ground of rejection introduces a new reference to teach the amended limitation challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761